DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 6/8/2022 and 8/3/2021 have been considered.
Drawings
The drawings filed on 5/13/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 5/13/2021 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jayanti et al. (US 2015/0041879).

    PNG
    media_image1.png
    264
    405
    media_image1.png
    Greyscale

Regarding claim 1, Jayanti discloses:
A semiconductor device comprising: 
a transistor (100, ¶0004); 
a first insulator (105, ¶0004) comprising a first opening; 
a first conductor(108, ¶0004) over the first insulator, the first conductor comprising a second opening; 
a second insulator (105) over the first conductor, the second insulator comprising a third opening; and 
an oxide (layers 411, 412, 413 taken together, ¶0004) penetrating the first opening, the second opening, and the third opening, wherein the oxide comprises a first region in the first opening, a second region in the second opening, and a third region in the third opening, [[and]] wherein the resistances of the first region and the third region are lower than the resistance of the second region (¶0050), and wherein the second region comprises a channel formation region (400, 500, ¶0004) of the transistor.
Regarding claim 5, Jayanti further discloses:
wherein the oxide comprises a first layer (411), a second layer (412) in contact with an inner wall of the first layer, and a third layer (413) in contact with an inner wall of the second layer, and wherein an energy gap of the second layer is narrower than an energy gap of the first layer and an energy gap of the third layer (¶0050).
Regarding claim 11, Jayanti further discloses:
wherein a diameter of the first opening and a diameter of the third opening are larger than a diameter of the second opening (Figure 1).
Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not disclose “a third insulator in contact with the oxide; and a second conductor in contact with the third insulator, wherein the oxide is positioned between the first conductor and the third insulator, and wherein the third insulator is positioned between the oxide and the second conductor” in combination with the remaining claimed features.
Regarding claim 4, the prior art does not disclose “wherein the oxide comprises In, an element M, and Zn, and wherein M is Al, Ga, Y, or Sn” in combination with the remaining claimed features.
Regarding claim 6, the prior art does not disclose “further comprising a first nitride and a second nitride each comprising at least one of silicon and a metal element, wherein the first nitride is in contact with the first region and the second nitride is in contact with the third region” in combination with the remaining claimed features.  
Regarding claim 7, the prior art does not disclose “wherein the first region and the third region comprise a larger amount of at least one of hydrogen, nitrogen, and a metal element than the second region” in combination with the remaining claimed features.
Regarding claim 8, the prior art does not disclose “a fourth insulator; a fifth insulator; and a sixth insulator, wherein the fourth insulator is positioned between the first conductor and the oxide, wherein the fifth insulator is positioned between the fourth insulator and the oxide, and wherein the sixth insulator is positioned between the fifth insulator and the oxide” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899